 



Exhibit 10.4
PRIDE INTERNATIONAL, INC.
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective April 1, 2000)
First Amendment
          Pride International, Inc. (the “Company”), having previously
established the Pride International, Inc. Employee Stock Purchase Plan, as
amended and restated effective April 1, 2000 (the “Plan”), and having reserved
the right under Section 19 thereof to amend the Plan, does hereby amend
Section 3 of the Plan, as approved by the Company’s Board of Directors on
February 17, 2005, and subject to and effective as of the date of shareholder
approval at the 2005 annual meeting, to increase the number of shares which may
be issued thereunder by deleting both occurrences of the phrase “five hundred
thousand (500,000)” and placing in lieu thereof the phrase “one million one
hundred thousand (1,100,000)”.

            PRIDE INTERNATIONAL, INC.
      By:   /s/ Louis A. Raspino         Louis A. Raspino        President and
Chief Executive Officer     

         
Attested to by the Secretary of Pride International, Inc. as adopted by the
Board of Directors on February 17, 2005 and as approved by the shareholders of
Pride International, Inc. at the annual meeting on May 12, 2005.
       

             
/s/ W. Gregory Looser
                         
W. Gregory Looser
           
Secretary
           

- 1 -